 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbertson's Inc. and Barbara J. Miller, Petitionerand Kathy M: Wright, Petitioner and UnitedFood and Commercial Workers Union, DistrictLocal No. 1614, Chartered by United 'Food and, Commercial Workers International Union,AFL-CIO, CLC. Cases 19-RD-1907 and 19-RD-190814 December 1984SUPPLEMENTAL DECISION ANDORDER DENYING MOTION FORRECONSIDERATION AND TO REOPENTHE RECORDBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 April 1984 the National Labor RelationsBoard issued a Decision and Order in this proceed-ing,' in which the decertification petitions were re-instated and the case remanded to the Regional Di-rector for further-processing. Thereafter, on 9 May1984 the Union filed a motion for reconsiderationand to reopen the record. On 24 May Petitionersfiled an answer to the motion.The Union urges in its motion that the Board'sdecision was in error in referring to the absence ofany evidence that the Employer and the Unionagreed to continue to bargain on a multistore basisafter the expiration of the recent agreement. TheUnion asserts that, rather, the Employer enteredinto a multistore contract with the Union followingthe Employer's withdrawal from multiemployerbargaining. This contract was allegedly executedon 14 February 1983, 2-1/2 months after the peti-tions were filed and a month after the hearing inthis case. The Union moves to reopen the record toreceive this exhibit, which the Union asserts coversthe same Employer's stores covered by the multi-employer contract, including the two stores thatare the subject of the decertification petitions.The Union asserts that the record was silent asto this recent contract because under existingBoard law "a unit appropriate in a decertificationelection must be coextensive with either the unitpreviously certified or the one recognized in theexisting contract unit," citing W T Grant Co., 179NLRB 670 (1969); Goldeen's Inc., 134 NLRB 770,775 (1961). The Union states that in view of theprior multistore, multiemployer association bargain-ing history established on the record, and since thehearing was held prior to the expiration of the thenexisting contract, the most recent agreement"which had not yet been negotiated" was not pre-sented into evidence at the hearing. Further, refer-ring to Goldeen's, supra, it notes that the Board re-1 270 NLRB 132 (1984)fused tO direct an election in a single employer unitbased on a decertification petition following a dis-solution of a multiemployer association, because itwas unable to say that the single employer unit wasthe currently recognized unit. Here, the Unionargues, the Board incorrectly inferred that the par-ties had not negotiated, let alone reached agree-ment on, a multistore contract. The Union con-tends that the existence of the current agreementcovering the multistore unit should serve as a barto the instant decertification petitions. We are notpersuaded by the Union's arguments, and for thereasons set forth below, which further clarify ourprevious decision in this case, deny the Union'smotion for reconsideration and to reopen therecord.It is undisputed that the Employer timely with-drew from multiemployer bargaining and that thedecertification petitions for two of the Employer'sstores were timely filed with respect to the expir-ing multiemployer agreement. Thus, there was nocontract bar to the processing of the petitions. Fur-ther, as our initial decision finds, the Regional Di-rector erroneously relied on the multistore bargain-ing history which had transpired under the multi-employer bargaining in dismissing the petitions. Aswe stated, once the Employer properly withdrewfrom that bargaining arrangement the consider-ations for grouping its eight represented stores to-gether no longer existed. There was no prior Boardcertification of the eight-store unit, no particulargeographical cohesiveness, and, in fact, the multi-employer contract had been applied to new storesof the Employer on an individual basis, upon ademonstration of union majority. In these circum-stances, we found that upon the timely withdrawalfrom the multiemployer bargaining, and in the ab-sence of a multistore contract or multistore recog-nition by the Employer shown on the record, thesingle-store units sought by the petitions were pre-sumptively appropriate.We believe that the result reached in our priordecision was correct and, contrary to the assertionof the Union, that it does not do violence to Boardlaw regarding the scope of units in decertificationelections. Although in the usual case, where onlysingle employer bargaining has occurred, the previ-ously certified or currently recognized unit for de-certification is easily identifiable as the appropriateone, here the recognized unit and hence the properunit for decertification is in a state of transition.We are unwilling to hold that during this periodthe employees are deprived of their statutory rightto select, or to refrain from selecting, a bargainingrepresentative. Thus, upon the Employer's timelywithdrawal from the multiemployer association, the273 NLRB No. 42 ALBERTSON'S INC287Union has a presumption of continued majoritystatus among the Employer's employees;2 the Em-ployer is free, as we indicated in our prior decision,to make a reassessment of the scope of the appro-priate bargaining unit, particularly where, as here,the multistore grouping under the prior multiem-ployer agreement was not one which the Boardwould originally certify; and the employees shouldlikewise be free to utilize the Board's processes, in-cluding the right to file a decertification petition inan appropriate unit to question the Union's contin-ued representation. There is no doubt that a peti-tion filed by another labor organization seekingcertification on a single-store basis would raise a2Jim Kelley's Tahoe Nugget, 227 NLRB 357 (1976) (Member Waltherdissenting), see also NLRB v Silver Spur Casino, 623 F 2d 571 (9th Cu.1980) Member Hunter notes that the record shows that the Union heredemonstrated a majority at each location On this basis,- he agrees that aquestion concerning representation exists here He therefore finds it un-necessary to reach the question of whether a presumption of majoritystatus survives an Employer's withdrawal from multiemployer associationbargaining and he does not pass on the continued validity of the above-cited casesquestion concerning representation and would havebeen processed. So, too, the timely filing of the de-certification petitions on behalf of the employees attwo separate stores, in which the Union had a con-tinued presumption of majority status, properlyraised a question concerning representation in thosepresumptively appropriate units.3 To .hold. other-wise would subordinate- the rights of the employeesunder Section 9(c)(1) of the Act to those seekingrepresentation.4 ,ORDERAccordingly, the reinstatement of the petitionswas proper in our view, and the Union's motionfor reconsideration and to reopen the record isdenied.3 As previously noted, Member Hunter relies on the Union's havingdemonstrated a majority at each location as supporting a question con-cerning representation4 To the extent this result is inconsistent with that in Goldeen's Inc ,supra, that case is hereby overruled